Citation Nr: 0410747	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-13 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for genitourinary cancer, 
including cancer of the bladder and kidneys. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") served 
on active duty from December 1976 to December 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a  rating decision issued in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied the claims sought on appeal.  The veteran 
entered notice of disagreement with this decision in June 2002; 
the RO issued a statement of the case in September 2002; and the 
veteran entered a substantive appeal, on a VA Form 9, which was 
received in September 2002. 

The issue of entitlement to service connection for genitourinary 
cancer (including cancer of the bladder and kidneys) is addressed 
below in the REMAND section of this decision.  This issue is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for a low back disorder has been obtained; the RO has 
notified the appellant of the evidence needed to substantiate this 
claim, and obtained all relevant evidence identified by the 
appellant in order to assist in substantiating this claim for VA 
compensation benefits; further, in light of the grant of service 
connection for a low back disorder, there is no reasonable 
possibility that additional assistance would further aid in 
substantiating the claim. 

2.  The veteran sustained a lumbar strain in October 1979 while on 
active duty; a lumbar strain was again diagnosed in 1982 and a 
history of low back spasms was noted at that time; a diagnosis of 
lumbar strain and degenerative disc disease of the lumbar spine 
were established in 1994, and the latter was confirmed by recent 
clinical and X-ray examinations; the evidence is in relative 
equipoise as to whether the veteran's current low back disability 
is linked to in-service trauma. 


CONCLUSION OF LAW

A chronic low back disorder, to include degenerative disc disease 
of the lumbar spine, was incurred during active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of facts 
pertinent to his claim.  There has been a significant change in 
the law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security number 
or the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has 
a duty to assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim of service connection for a 
low back disability.  Therefore, no further development is needed 
regarding this issue.


II.  Service Connection for Low Back Disorder

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2003).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b) (2003).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may 
also be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The United States Court of Appeals 
for the Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See Voerth 
v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997)

The veteran contends that his current low back disorder, which is 
diagnosed as degenerative disc disease of the lumbar spine, was 
caused by a low back injury in service.  He asserts that the 
lumbar strain was chronic in service, has been continuous since 
service separation, and that his currently diagnosed low back 
disorder (degenerative disc disease) is etiologically related to 
the in-service low back trauma.  

The service medical records reflect that on October 2, 1979, the 
veteran was treated for complaints of low back pain, and reported 
heavy lifting two or three days before.  On October 11, 1979, the 
veteran complained of unresolved low back pain, assessed as muscle 
spasm.  An October 12, 1979 entry reflects a history of low back 
pain for six weeks due to a lifting incident at work.  An October 
25, 1979 entry notes continued complaints of low back pain.  A 
November 5, 1979 entry reflects that the veteran was free of pain 
when discharged from treatment, with no edema or spasm noted.  He 
was seen again in January 1980 for complaints of pain in the left 
sacro-iliac joint; he  denied low back pain at that time.  The 
record reflects that, by February 25, 1980, the veteran was free 
of pain, was much improved, and was discharged from treatment; 
however, there is an undated service medical record entry that 
reflects the veteran reported waking up with low back pain, 
diagnosed as lumbosacral strain.  The veteran separated from 
service in December 1980; there is no report of a separation 
examination on file.  Service medical records are negative for a 
"tail bone" injury in service in 1976 or 1977 or at any time 
during service.  The initial post-service medical documentation of 
a low back disorder is dated in 1982, after a post-service lifting 
injury; however, a history of low back spasms was noted at that 
time.

The Board finds that chronicity of a low back disability in 
service has been established.  However, a showing of continuity of 
symptoms after discharge (38 C.F.R. § 3.303(b)) or competent 
evidence of a nexus between a current low back disability and 
service is required to support the veteran's claim for service 
connection for a lumbar spine disorder.  38 U.S.C.A. § 1110; 
Boyer, supra; Mercado-Martinez v. West, supra.  With regard to the 
continuity of post-service symptomatology, as noted above, private 
medical treatment records reflect that the veteran was first seen 
for low back complaints in September 1982, less than two years 
after service separation.  While such was after a post-service 
work-related lifting injury that occurred two days earlier, the 
diagnosis was again recorded as lumbosacral strain, and there is 
indication that the veteran had muscle spasms in the back prior to 
the 1982 post-service injury.  Private treatment records also 
reflect that in June 1994 the veteran was involved in a motor 
vehicle accident that resulted in complaints of back pain, 
diagnosed as low back strain.  X-rays of the lumbar spine in July 
1994 revealed some arthritic type changes and disc narrowing.  
While there is no indication in the examination report of a link 
between the veteran's low back disability and service, the 
examiner opined that the arthritic type changes and narrowing were 
probably unrelated to the 1994 motor vehicle accident.  Moreover, 
a low back strain was again diagnosed in June 1994.  The Board 
finds that it is at least as likely as not that, as of June 1994, 
the veteran had a chronic low back disability with an onset date 
during service.  The question remains whether he currently has the 
same low back disability.

On the questions of current diagnosis and etiology, the 
unfavorable evidence consists of a June 2003 VA examination report 
that reflects the examiner's opinion that the veteran's currently 
diagnosed degenerative disc disease of the lumbar spine (with back 
pain and left leg radiation) was "less likely than not" an 
"extension or expressions of lumbar sprain that he had in the 
service."  However, there is favorable medical opinion evidence.  
Specifically, in an undated private medical statement from B. C., 
M.D., the physician opined that the veteran's chronic low back 
pain was due to an in-service injury with subsequent "slow 
progression of his disease process."  

Where, as in this veteran's case, there is a difference of medical 
opinion, the United States Court of Appeals for Veterans Claims 
(Court) has stated that "[i]t is the responsibility of the BVA . . 
. to assess the credibility and weight to be given the evidence."  
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the 
weight to assign to medical opinions, the Court has held that 
"[t]he probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches . . . As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the [BVA 
as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) 
(it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board gives 
an adequate statement of reasons and bases);  Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision which 
weighed two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board 
favoring one medical opinion over another is not error); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore the 
opinion of a treating physician, but is free to discount the 
credibility of that statement).  The United States Court of 
Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in light 
of its own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

The Board finds that the competent nexus evidence, when considered 
with the remaining evidence summarized above, places the overall 
evidence of record in relative equipoise on the question of 
whether the veteran has a current low back disability linked to 
in-service trauma.  Arguably, the VA examiner's opinion is more 
probative, as it was based upon more of a review of the record, 
although there is no indication that the examiner considered the 
private supportive opinion.  The VA examiner did note the in-
service low back findings, the post-service lumbar strain or 
lifting injury in 1982, and a post-service motor vehicle accident, 
and included a physical examination of the veteran's low back.  
Moreover, the private examiner relied on a history of in-service 
injury in 1976/1977 versus the actual date of October 1979; a 
history of "tail bone injury" in service rather than lumbar strain 
as reflected by the service medical records; and a history that 
omitted the 1982 and 1994 post-service injuries.  

Notwithstanding these factors that weigh against the veteran's 
claim, the fact remains that the veteran obviously did sustain at 
least one low back injury during service, diagnosed as a lumbar 
strain, and he was seen on numerous occasions for low back 
complaints.  It is clear that his low back pain did not respond to 
treatment over at least a 6 week period and, while he sustained 
another injury two years after service, history obtained at that 
time indicates that he continued to have back spasms between 
service and the 1982 injury.  A lumbar strain was again diagnosed 
in 1994.  As noted above, it is at least as likely as not that, as 
of June 1994, the veteran had a chronic low back disability with 
an onset date during service.  The evidence demonstrates that the 
veteran's current complaints of low back pain have been attributed 
to the diagnosed disability of degenerative disc disease of the 
lumbar spine.  While currently diagnosed degenerative disc disease 
is a different diagnosis, it is clear that chronic low back 
disability preceded the 1994 motor vehicle accident.  When 
considering the history of in-service trauma and subsequent 
symptomatology, the Board finds that the private physician's 
rational (in-service trauma with slow progression of disability) 
is at least as persuasive as the VA physician's opinion.  

After weighing the evidence, the Board finds that the evidence is 
at least in equipoise on the question of whether the veteran's low 
back disorder, most recently diagnosed as degenerative disc 
disease, began during service.  In applying the doctrine of 
reasonable doubt, the Board concludes that service connection for 
degenerative disc disease of the lumbar spine is warranted.  38 
U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for a low back disorder is granted. 


REMAND

The record does not reflect that the veteran has been afforded a 
VA compensation examination or medical etiology opinion regarding 
whether any current disability of the genitourinary system, 
including cancer of the bladder and kidneys, is etiologically 
related to active service.  The VCAA provides that VA shall 
provide the veteran a medical examination or medical opinion when 
such an examination or opinion is necessary to make a decision on 
the claim.  A VA examination and medical etiology opinion are 
"necessary to make a decision on a claim" where, as in this case, 
there is competent evidence of a current disability, and the 
evidence indicates that the disability or symptoms may be 
associated with the claimant's active service.  38 U.S.C.A. § 
5103A(d)(1),(2) (West 2002).  

Accordingly, this case is REMANDED for the following: 

1.  The RO should obtain the names and addresses of all medical 
care providers who treated the veteran since October 2002 for any 
residuals of genitourinary cancer, including cancer of the bladder 
and kidneys.  After securing the necessary release, the RO should 
obtain any records identified.

2.  The RO should make arrangements with the appropriate VA 
medical facility for the veteran to be afforded an appropriate VA 
examination to determine whether the veteran's genitourinary 
cancer, including cancer of the bladder and kidneys, is 
etiologically related to any exposure to hydrocarbons in service.  
Send the claims folder to the VA medical examiner for review of 
the relevant documents in the claims file.  

Following a review of the relevant medical evidence in the claims 
file, to include the service medical records, private medical 
treatment records and reports, and medical treatise or medical 
articles, obtaining a medical history from the veteran, the 
clinical evaluation, and any studies or tests that are deemed 
necessary, the VA examiner should answer the following question:  

Is it at least as likely as not (a 50 percent or greater 
likelihood) that the veteran's genitourinary cancer, including 
cancer of the bladder and kidneys, is etiologically related to any 
injury or disease during the veteran's active duty service, 
including in-service exposure to hydrocarbonates?
	
The examiner is asked to provide a rationale for any opinion 
expressed.  If the examiner is unable to render any opinion 
without resort to speculation, he or she should so indicate.  
	
3.  The RO should again adjudicate the issue of entitlement to 
service connection for genitourinary cancer, including cancer of 
the bladder and kidneys.  The RO should consider any additional 
evidence added to the record since the last supplemental statement 
of the case, including the examination report and medical opinion 
requested herein.  If any benefit sought on appeal remains denied, 
the appellant and his representative should be furnished a 
supplemental statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the case should be 
returned to the Board, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



